Exhibit 10(a)

ITEM 3—APPROVE THE COMPANY’S AMENDED AND RESTATED

LONG-TERM INCENTIVE COMPENSATION PLAN

On February 26, 2013, the Board approved an amendment and restatement (Plan
Amendment) to our Long-Term Incentive Compensation Plan (LTICP). The primary
purposes of the Plan Amendment are to:

 

  •  

Increase the number of shares of our common stock available for awards under the
LTICP by an additional 150 million shares;

 

  •  

Incorporate the Company’s Performance-Based Compensation Policy (Performance
Policy) as part of the LTICP rather than maintain for future awards the
Performance Policy as a separate document;

 

  •  

For purposes of IRC Section 162(m), add return on equity, return on assets, and
capital ratios as performance criteria under the LTICP (including the
Performance Policy) and total stockholder return to the criteria under the
Performance Policy, and provide the Committee with the authority to adjust such
performance criteria to the extent consistent with IRC Section 162(m), including
to reflect extraordinary, unusual or infrequently occurring events, transactions
or other items; acquired, discontinued or disposed operations; effects of
changes in accounting principles, tax or other laws or requirements; regulatory
capital requirements; or similar events or circumstances;

 

  •  

Reduce the cash performance award limitation based on the Company’s net income
for both performance units and awards under the Performance Policy from 0.5% to
0.2% of the Company’s net income;

 

  •  

Eliminate the presumptive provisions that would operate to accelerate vesting
and payment of all options, stock appreciation rights (SARs), restricted stock,
restricted stock rights (RSRs), and performance awards upon an acquisition of
substantially all of the assets of the Company, a reorganization in which the
Company is acquired or certain major Board changes unless the Board or Committee
takes contrary action prior to such event;

 

  •  

Specifically prohibit the cancellation of outstanding options or SARs with an
exercise price less than the fair market value of the underlying shares in
exchange for cash without stockholder approval and provide that the LTICP
generally cannot without stockholder approval be modified to reduce the exercise
price or reprice outstanding options or SARs or otherwise be amended in any
manner requiring stockholder approval by law or the listing requirements of the
NYSE;

 

  •  

Provide that subject to the share limitations within the LTICP, awards may be
granted under the LTICP through the tenth anniversary of the 2013 annual
meeting; and

 

  •  

Specifically provide that awards are subject to any Company recoupment policy.

In addition, the Plan Amendment makes certain additional clarifying and other
changes to the terms of the LTICP. The Plan Amendment will not take effect
unless stockholders approve it at the annual meeting. If stockholders approve
the Plan Amendment, the maximum number of shares that may be issued under the
LTICP on or after March 1, 2013, assuming no cancellation or forfeiture of
outstanding awards, will be 546,035,566 shares. Assuming the maximum number of
performance shares and including dividend equivalents through February 28, 2013
on RSRs and the maximum number of performance shares, this number represents
255,267,807 shares subject to outstanding awards as of March 1, 2013 and
140,767,759 shares available for but not yet subject to a grant or award as of
March 1, 2013, plus the additional 150 million shares authorized by the Plan
Amendment.

Based on 5,266,314,176 shares of our common stock outstanding as of December 31,
2012, if all 255,267,807 shares subject to outstanding awards and all
140,767,759 shares available for future awards are ultimately issued, the
stockholder dilution would be 7.5%. If all of the additional 150 million shares
authorized by the Plan Amendment



--------------------------------------------------------------------------------

are also ultimately issued, the stockholder dilution would be 10.4%. Both
dilution percentages assume that shares subject to awards will be issued on a
one-for-one basis even though since March 1, 2009 each share issued under awards
other than options or SARs counts as two shares against the LTICP share reserve.

The Board believes that the LTICP is an important way to attract, retain and
motivate key team members and directors to produce growth in stockholder value
and provide incentive compensation. Participation in the LTICP rewards key team
members and directors for superior performance by giving them an opportunity to
participate in this growth. The purpose of the Performance Policy portion of the
LTICP is to establish one or more performance goals for the payment of incentive
compensation to our covered executive officers and fix the maximum cash
incentive compensation award that may be paid to a covered executive officer, as
described in “ Performance Policy ” below.

We are asking stockholders to approve the LTICP (including Performance Policy)
in the form included at the end of this proxy statement as Exhibit A. The Board
believes the additional 150 million shares for which we are requesting approval
will provide a reasonable pool of equity awards that will allow us to continue
using equity awards as a fundamental part of our compensation framework in
alignment with our compensation principles. The approximate “run rate” for each
of 2010, 2011 and 2012 was 0.5%, based on the number of shares subject to all
equity awards granted under the LTICP in that year (assuming the maximum number
of performance shares) divided by the average number of shares of common stock
outstanding for that year. Based on our current grant practices and possible
business growth, we estimate that the increased share reserve will allow us to
continue to grant additional equity awards for approximately four to five years.
The actual number of years could be influenced by a number of factors, including
business growth, stock price, competitive pay practices, regulatory
requirements, and our continued use of performance-based awards. In addition,
one of the requirements under IRC Section 162(m) is that at least every five
years our stockholders must approve the material terms of the performance goals
or criteria pursuant to which incentive compensation intended to qualify as
“performance-based compensation” is paid in order to be deductible by the
Company for federal income tax purposes. Approval of Item 3 will constitute
stockholder approval of the performance goals or criteria in the LTICP
(including the Performance Policy portion). Stockholders last approved an
amendment and restatement of the LTICP in 2008 and an amendment thereto in 2009
and last approved the Performance Policy in 2008.

Description of the LTICP

The following is a summary description of the LTICP reflecting the Plan
Amendment. The full text of the LTICP reflecting the Plan Amendment is included
at the end of this proxy statement as Exhibit A. Stockholders are urged to read
the LTICP, as the summary of the material terms is qualified in its entirety by
reference to the text of the LTICP set forth in Exhibit A.

LTICP Term. The Plan Amendment will become effective upon approval by the
Company’s stockholders if the stockholders approve the Plan Amendment at the
2013 annual meeting. Under the Plan Amendment, no awards may be granted under
the LTICP after the tenth anniversary of the date the Plan Amendment becomes
effective, but any award granted prior to the tenth anniversary of the effective
date may extend beyond that date.

Shares Authorized. If stockholders approve the Plan Amendment, a total of
546,035,566 shares will be issuable on or after March 1, 2013. If stockholders
do not approve the Plan Amendment, a total of 396,035,566 shares will be
issuable on or after March 1, 2013. The number of shares available for issuance
under the LTICP is not reduced by shares counted with respect to awards that
have been canceled, expired, forfeited or settled in cash or substitute awards
granted in connection with a transaction.

Share Formula. Each share issued under awards other than options or SARs will
count against the number of shares available under the LTICP as two (2) shares.
Shares issued under options or SARs count against the shares available under the
LTICP on a share-for-share basis.

Committee. The LTICP is administered by the HRC with respect to awards to
employees and by the GNC with respect to non-employee directors or is
administered by such other committee of two or more directors established by the
Board from time to time (Committee).



--------------------------------------------------------------------------------

Eligibility. Members of our Board, and employees and certain former employees
(with respect to certain compensation earned while employed) selected by the
Committee, are eligible to become participants in the LTICP. As of March 1,
2013, we had 16 non-employee directors and approximately 265,000 employees.

Director Awards. The Committee determines all awards to non-employee directors
and such awards are not subject to management’s discretion. From time to time,
the Committee will set the amount and the type of award that will be granted to
non-employee directors on a periodic, nondiscriminatory basis. The Committee may
also set additional awards to be granted to non-employee directors also on a
periodic, nondiscriminatory basis based on one or more of the following
criteria: (i) service as the chair of a Board committee; (ii) service as
chairman of the Board or Lead Director; (iii) the number or type of Board
committees on which a director serves; or (iv) the first selection or
appointment of an individual to the Board.

Award Types. The Committee may grant awards in the form of stock options, SARs,
restricted stock, RSRs, performance shares, performance units, stock awards or
performance-based cash awards.

Individual Award Limits. Subject to certain anti-dilution and other adjustments,
no participant may be granted in any calendar year (i) stock options or SARs
covering more than 14,000,000 shares; or (ii) awards other than stock options or
SARs covering more than 4,000,000 shares.

The maximum cash award under the Performance Policy portion of the LTICP payable
in any calendar year to a participant may not exceed two-tenths of one percent
(0.2%) of the Company’s “net income.” In addition, pursuant to an award of
performance units granted under the LTICP that is intended to satisfy the
requirements for “performance-based compensation” under IRC Section 162(m), the
maximum cash amount payable in any calendar year to any participant may not
exceed a dollar amount equal to two-tenths of one percent (0.2%) of the
Company’s “net income” for that calendar year. For the purposes of the LTICP,
the term “net income” means our net income for the applicable performance period
as reported in our consolidated financial statements, adjusted to eliminate the
effect of (i) losses resulting from discontinued operations; (ii) extraordinary
gains or losses; (iii) the cumulative effect of changes in generally accepted
accounting principles; and (iv) any other unusual or non-recurring gain or loss
which is separately identified and quantified.

Administration. Subject to the provisions of the LTICP, the Committee has the
power to:

 

  •  

Prescribe, amend, and rescind rules and regulations relating to the LTICP and to
define terms not otherwise defined therein;

 

  •  

Determine which persons are eligible to participate, to which of such
participants, if any, awards shall be granted, and the timing of any such
awards;

 

  •  

Grant awards to participants and determine the terms and conditions thereof,
including the number of shares subject to awards and the exercise or purchase
price of such shares and the circumstances under which awards become exercisable
or vested or are forfeited or expire;

 

  •  

Establish and certify the extent of satisfaction of any performance criteria or
other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any award;

 

  •  

Prescribe and amend the terms of the agreements or other communications
evidencing awards made under the LTICP (which need not be identical) and the
terms of or form of any document or notice required to be delivered to the
Company by participants under the LTICP;

 

  •  

Determine the appropriate adjustment, if any, as a result of any reorganization,
reclassification, combination of shares, stock split, reverse stock split,
spin-off, stock dividend or similar transactions or changes in the number or
kind of outstanding shares or any stock or other securities into which such
shares shall have been exchanged;

 

  •  

Determine whether, in connection with certain changes in shares or a change of
control, to accelerate the exercisability of awards and provide for the
cancellation of such accelerated awards not exercised within a period determined
by the Committee or to terminate any awards for an equitable cash amount;



--------------------------------------------------------------------------------

  •  

Subject to the LTICP’s prohibitions on re-pricing, make adjustments in
recognition of unusual or nonrecurring events or changes in applicable laws
(including non-U.S. laws), regulations, or accounting principles in order to
prevent dilution or enlargement of the benefits;

 

  •  

Interpret and construe the LTICP, any rules and regulations under the LTICP and
the terms and conditions of any award granted thereunder, and to make exceptions
to any such provisions in good faith and for the benefit of the Company; and

 

  •  

Make all other determinations deemed necessary or advisable for the
administration of the LTICP.

Stock Options. Stock options may be granted as non-qualified stock options or
incentive stock options, and must be granted at a price no lower than the fair
market value of the stock on the day of grant. However, non-employee directors
and former employees are not eligible for incentive stock options. Stock options
may be exercised during a period of time fixed by the Committee, except that
(i) stock options may not become fully vested until at least one year after the
date of grant (except upon a change of control or termination of employment due
to death, disability, or retirement); and (ii) no stock option may be exercised
more than ten years after the day it is granted. Otherwise, the Committee has
discretion to determine the number of shares subject to an option (subject to
the LTICP’s stated limits), the vesting, expiration, and forfeiture provisions
for options, the restrictions on transferability of an option, and any other
terms and conditions otherwise consistent with the LTICP. The exercise price of
an option may be paid through various means acceptable to the Committee,
including in cash or, to the extent allowed by the Committee, by delivering
(either physically or by attestation) previously owned shares or by delivering
to us the proceeds of shares of our common stock issuable under an option or by
other methods approved by the Committee. The LTICP prohibits re-pricing stock
options without stockholder approval.

Stock Appreciation Rights. A stock appreciation right (SAR) entitles a
participant to receive a payment, in cash, common stock, or a combination of
both, in an amount equal to the difference between the fair market value of our
common stock at the time of exercise and the exercise price of the award, which
may not be lower than the fair market value of our common stock on the day of
grant. SARs may be exercised during a period of time of up to ten years after
the grant date, as fixed by the Committee. SARs may be granted either in tandem
with, or as a component of, other awards granted under the LTICP, or not in
conjunction with other awards and may, but need not, relate to a specific
option. SARs are generally subject to the same terms and limitations as options
or, when granted in tandem with other awards, to the same terms as those other
awards. SARs cannot be re-priced without stockholder approval.

Restricted Stock, Restricted Share Rights and Stock Awards. An award of
restricted stock consists of a specified number of shares of our common stock
that are subject to restrictions on transfer, conditions of forfeiture, and any
other terms and conditions for periods determined by the Committee. Prior to the
termination of the restrictions, a participant may vote the restricted stock
unless the Committee determines otherwise, but may not sell or otherwise
transfer the shares. Unless the Committee determines otherwise, dividends or
distributions paid with respect to unvested restricted stock are subject to the
same restrictions and vesting schedule as the underlying restricted stock. The
Committee may also make stock awards of common stock without restrictions except
that such awards to team members can be made only if in lieu of salary, cash
bonus, or other cash compensation.

An award of RSRs entitles a participant to receive a specified number of shares
of our common stock upon the expiration of a stated vesting period. It may also
include the right to dividend equivalents, to the extent provided by the
Committee. Unless the Committee otherwise determines, dividend equivalents with
respect to unvested RSRs are subject to the same restrictions and vesting
schedule as the RSRs to which the dividend equivalents relate. Unless the
Committee determines otherwise, after a RSR vests, the shares of common stock
specified in the award will be issued to the participant. A participant who has
been awarded RSRs may not vote the shares of common stock subject to the RSRs
until the shares are issued. Until the vesting period applicable to a RSR award
expires and the shares are issued, the participant also may not transfer or
encumber any interest in the RSRs or in any related dividend equivalents.



--------------------------------------------------------------------------------

The Committee has discretion to determine the terms of any award of restricted
stock or RSRs, including the number of shares subject to the award (subject to
the LTICP’s stated limits), and the minimum period over which the award may
vest; provided that, subject to acceleration due to the participant’s death,
disability, or retirement or a change in control of the Company and subject to a
limited pool of awards (up to 5% of the number of shares issuable under the
LTICP) not subject to these restrictions, referred to as “shorter vesting
awards,” (i) in no event may the grant, issuance, retention, vesting, and/or
settlement of shares under an award of RSRs that is based on the level of
achievement versus performance criteria be subject to a performance period of
less than one year; and (ii) no condition that is based solely upon continued
employment or the passage of time may provide for vesting or settlement in full
of an award of RSRs over a term of less than three years from the date of grant.
These limitations do not apply to either shorter vesting awards or awards of
RSRs granted in lieu of salary, cash bonus, or other cash compensation.

Performance Shares and Performance Units. A grant of performance shares or
performance units entitles a participant to receive cash, common stock (which
may be in the form of restricted stock or RSRs), or a combination of both, based
on the degree of achievement of pre-established performance criteria over a
performance period of one to five years, as determined by the Committee. The
Committee has discretion to determine the terms of any award of performance
shares or performance units, including the maximum amount payable (subject to
the LTICP’s stated limits), the performance period, which must be a period of
between one and five years, performance criteria (which may be based on Company,
group, unit or individual performance), and level of achievement versus these
criteria, the timing of any payment, restrictions on an award of performance
shares or performance units prior to actual payment, forfeiture provisions, and
any other terms and conditions consistent with the LTICP. The Committee may
specify that all or a portion of an award of performance shares or performance
units is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the IRC using “qualifying performance
criteria” described below.

Qualifying Performance Criteria. The Committee may establish performance
criteria and the level of achievement versus such criteria that determines the
number of shares of common stock to be granted, retained, vested, issued, or
issuable under or in settlement of or the amount payable pursuant to an award,
which criteria may be based on qualifying performance criteria or other criteria
based on Company, group, unit or individual performance. In addition, the
Committee may specify a percentage of an award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
IRC, provided that the performance criteria for any portion of an award that is
intended by the Committee to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the IRC shall be a measure based on one or
more qualifying performance criteria selected by the Committee and specified at
the time the award is granted. Notwithstanding satisfaction of any performance
criteria, the number of shares issued under or the amount paid under an award
may be reduced by the Committee on the basis of such further considerations as
the Committee in its sole discretion shall determine.

Qualifying performance criteria may be any one or more of the following
performance criteria, in each case as specified by the Committee in the award:

 

  (i) Earnings per share;

 

  (ii) Business unit net earnings;

 

  (iii) Return on realized common equity;

 

  (iv) Total stockholder return;

 

  (v) Return on assets;

 

  (vi) Return on equity; or

 

  (vii) Capital ratios (including, but not limited to, tier 1 and regulatory
capital ratios).

The qualifying performance criteria may be applied either individually,
alternatively, or in any combination,



--------------------------------------------------------------------------------

applied to either the Company as a whole or to a business unit or subsidiary,
either individually, alternatively or in any combination, and measured either
annually or cumulatively over a period of years, on an absolute basis or
relative to a pre-established target, to a previous year’s results or to a
designated comparison group. In addition, the Committee may provide that
qualifying performance criteria be adjusted as determined appropriate by the
Committee to the extent consistent with Section 162(m) of the Code including,
without limitation, to reflect extraordinary, unusual or infrequently occurring
events, transactions or other items; acquired, discontinued or disposed
operations; effects of changes in accounting principles, tax or other laws or
requirements; regulatory capital requirements; or similar events or
circumstances.

For the purposes of the LTICP, the performance criteria have the meanings set
forth below:

“Earnings per share” means our diluted earnings per share as reported in our
consolidated financial statements for the applicable performance period adjusted
in the same manner as described above for net income.

“Business unit net earnings” means the net earnings of the Company’s business
unit managed by a participant, determined under generally accepted accounting
principles, adjusted in accordance with our management accounting practices and
conventions in effect at the beginning of the applicable performance period, and
further adjusted in the same manner as described above for net income.

“Return on realized common equity” means our net income on an annualized basis
less dividends accrued on outstanding preferred stock, divided by our average
total common equity, excluding average accumulated comprehensive income as
reported in our consolidated financial statements for the applicable performance
period.

Performance Policy. The Performance Policy provides for payment of incentive
compensation (unless determined otherwise by the Committee, annual incentive
compensation) to “covered executive officers”. A “covered executive officer” is
defined for purposes of the Performance Policy under the LTICP as any person who
on the last day of the taxable year is: (i) the principal executive officer of
the Company or acting in such capacity; (ii) one of the Company’s three highest
compensated executive officers for the taxable year (other than the principal
executive officer or principal financial officer); or (iii) an executive officer
whose name and total compensation for the taxable year is included in the
Summary Compensation Table included in the Company’s proxy statement.

Whether a person is the principal executive officer or among the three highest
compensated executive officers for the taxable year (other than the principal
executive officer or principal financial officer) is determined pursuant to the
executive compensation disclosure rules under the Exchange Act. Each executive
officer listed in the Summary Compensation Table was a covered executive officer
under the Performance Policy for purposes of tax year 2012. To the extent
Section 162(m) is amended or interpreted to cover additional persons with
respect to the Company, those persons will also be covered executive officers
under the Performance Policy.

A covered executive officer will receive an incentive compensation award under
the Performance Policy within the LTICP only if one or more performance goals
for the relevant “performance period” are met. The Performance Policy provides
that a “performance period” is a calendar year beginning January 1 and ending
December 31 unless the Committee determines otherwise. The Committee must set
performance goals (which can be in the form of alternative goals) in writing for
each performance period no later than 90 days after it starts. The Committee may
set performance goals for awards under the Performance Policy portion of the
LTICP from the qualifying performance criteria described above in “ Qualifying
Performance Criteria ”.

The maximum cash incentive compensation award under the Performance Policy
portion of the LTICP payable in any calendar year to any covered executive
officer may not exceed two-tenths of one percent (0.2%) of the Company’s “net
income” as described above.

Under the Performance Policy, the Committee has the discretion to reduce the
incentive compensation award payable to a covered executive officer even if the
performance criteria have been met. The Performance Policy also provides that
the incentive compensation award determined and approved by the Committee for
the principal executive officer be submitted to the Board of Directors for
ratification. Incentive compensation awards to covered executive officers who
have met their performance criteria may be paid in cash, stock (including
restricted stock) or RSRs.



--------------------------------------------------------------------------------

Tax Withholding. In connection with awards under the LTICP, the Company may
withhold from any cash otherwise payable to a participant or require a
participant to remit to us an amount sufficient to satisfy federal, state, local
and foreign withholding taxes. Tax withholding obligations could be satisfied by
withholding shares to be received upon exercise of an option or SAR, the vesting
of restricted stock, performance share, or stock award, or the payment of a RSR,
performance unit or performance-based cash award or by delivery to the Company
of previously-owned shares of common stock.

Transferability. Awards are not transferable or assignable unless provided
otherwise by the Committee with respect to certain specified family-related
transfers.

Amendment and Termination. The Board or the HRC or the GNC may modify, suspend,
or terminate the LTICP but may not, without the prior approval of our
stockholders, make any change to the LTICP that reduces the exercise price of or
reprices outstanding stock options or stock appreciation rights or otherwise
amends the LTICP in any manner requiring stockholder approval by law or under
the NYSE listing requirements.

Outstanding Grants. Information about awards granted in 2012 under the LTICP to
the named executives can be found in the Grants of Plan-Based Awards table. RSRs
covering 96,128 shares and performance shares (subject to adjustment upward to a
maximum of 125% or 150%, as applicable, of the target award and downward to 0%)
covering 1,764,427 shares at target (2,629,905 shares at max) were granted in
2012 to current executive officers as a group under the LTICP. RSRs covering
18,247,404 shares and performance shares (subject to adjustment upward to a
maximum of 125% of the target award and downward to 0%) covering 1,864,229
shares at target (2,330,286 shares at max) were granted under the LTICP in 2012
to all other team members (excluding current executive officers) as a group. In
2012, reload options (upon exercise of options granted during or prior to 2003)
covering 763,191 and 1,065,567 shares were granted to current executive officers
and all other team members (excluding current executive officers), respectively,
under the LTICP. Information about the awards granted under the LTICP in 2012 to
non-employee directors can be found in the Director Compensation Table. On
January 2, 2013, following his election to the Board effective January 1, 2013,
Mr. Richardson was awarded 1,427 shares of common stock under the LTICP, which
he elected to defer as common stock units under the Director Deferral Plan.

Additional information about the LTICP and other plans pursuant to which awards
in the form of shares of our common stock may be made to directors and employees
in exchange for goods or services is provided under “ Equity Compensation Plan
Information .” As of March 1, 2013, under the LTICP, there were (i) 168,490,662
shares of common stock subject to outstanding options at exercise prices ranging
from $13.05 to $36.55 and with expiration dates ranging from July 22, 2013 to
April 27, 2020, (ii) 70,623,391 shares of common stock subject to outstanding
unvested RSRs scheduled to vest on dates ranging from March 15, 2013 to July 24,
2017, (iii) performance shares (subject to adjustment upward to a maximum of
125% or 150%, as applicable, of the target award and downward to 0%) covering
11,679,793 shares at target (16,153,754 shares at max). No stock appreciation
rights, restricted stock awards or awards other than stock options, RSRs and
performance share awards were outstanding under the LTICP as of March 1, 2013.
On March 1, 2013, the closing market price of our common stock was $35.39.

Future Grants. No grants have been made that are contingent on the approval of
the Plan Amendment by stockholders. Options or awards that may be granted in the
future under the LTICP, as amended by the Plan Amendment, are within the
discretion of the Committee. Under the directors equity compensation program
currently in effect, unless otherwise determined by the Committee, each
non-employee director elected at our 2013 annual meeting of stockholders will
receive, under the LTICP, an award of our common stock having an award value of
$150,000. A non-employee director who joins the Board will receive, under the
LTICP, as of such other date, a stock award based on the full-year award value
prorated to reflect the number of months (rounded up to the next whole month)
remaining until the next annual meeting of stockholders. The number of shares of
our common stock subject to a stock award will be determined by dividing the
award value by the NYSE-only closing price of our common stock on the date of
grant (rounded up to the nearest whole share).

The incentive awards that would be payable in the future under the Performance
Policy as part of the LTICP to the covered executive officers cannot be
determined because payments would be contingent upon each covered executive
officer meeting the pre-established performance criteria. The maximum amount of
the cash awards under



--------------------------------------------------------------------------------

the Performance Policy would depend on the Company’s net income for the
applicable calendar year. The actual incentive award may also reflect the
Committee’s exercise of its discretion to reduce the award. The maximum cash
award payable to a participant under the Performance Policy under the LTICP in a
future calendar year if the Company’s net income equaled the Company’s 2012 net
income of approximately $18.9 billion would be approximately $37.8 million (0.2%
of $18.9 billion). Information about the actual incentive compensation awards
paid to the Covered Executive Officers for 2012 under the Performance Policy is
shown in column (g) of the Summary Compensation Table.

Certain Federal Income Tax Consequences

The following discussion of the U.S. federal income tax consequences of the
LTICP is intended to be a general summary of applicable U.S. federal law as
currently in effect. Foreign, state, and local tax consequences may differ and
may be amended or interpreted differently during the term of the LTICP or of
awards granted thereunder. Because the federal income tax rules governing awards
and related payments are complex and subject to frequent change, award holders
are advised to consult their individual tax advisors.

Non-Qualified Stock Options. A participant who is granted a non-qualified stock
option will not recognize income and we will not be allowed a deduction at the
time the option is granted. When a participant exercises a non-qualified stock
option, the difference between the exercise price and any higher market value of
the stock on the date of exercise (stock option gains) will be ordinary income
to the participant and will generally be allowed as a deduction for federal
income tax purposes to Wells Fargo. The capital gain holding period of the
shares acquired will begin one day after the date the stock option is exercised.
When a participant disposes of shares acquired by the exercise of the option,
any amount received that is more than the fair market value of the shares on the
exercise date will be treated as short-term or long-term capital gain, depending
upon the holding period of the shares. If the amount received is less than the
market value of the shares on the exercise date, the loss will be treated as
short-term or long-term capital loss, depending upon the holding period of the
shares.

Incentive Stock Options. A participant who is granted an incentive stock option
also will not recognize income and we will not be allowed a deduction at the
time the option is granted. When a participant exercises an incentive stock
option while employed by us or within the three-month period (one-year period,
in the case of disability) after his or her employment ends, the participant
will not recognize any ordinary income at that time. However, any excess of the
fair market value of the shares acquired by such exercise over the exercise
price will be an item of tax preference for purposes of any federal alternative
minimum tax applicable to individuals. If the shares acquired upon exercise are
disposed of more than two years after the date of grant and one year after the
date of transfer of the shares to the participant (statutory holding periods),
any sale proceeds that exceed the total exercise price of these shares will be
long-term capital gain. Except in the event of the optionee’s death, if the
shares are disposed of prior to the expiration of the statutory holding periods,
referred to as a “disqualifying disposition,” generally, the amount by which the
fair market value of the shares at the time of exercise exceeds the total
exercise price will be ordinary income. If a disqualifying disposition occurs,
we will generally be entitled to a federal tax deduction for a similar amount.

Stock Appreciation Rights. The grant of a SAR is generally not a taxable event
for a participant. Upon exercise of the SAR, the participant will generally
recognize ordinary income equal to the cash or the fair market value of any
shares received. We will generally be entitled to a tax deduction at the same
time for the same amount. The participant’s subsequent sale of the shares
generally will give rise to capital gain or loss equal to the difference between
the sale price and the ordinary income recognized when the participant received
the shares, and these capital gains (or losses) will be treated as short-term or
long-term capital gains (or losses), depending upon the holding period of the
shares.

Restricted Stock, Restricted Share Rights, Performance Shares and Stock
Awards. Grantees of restricted stock, RSRs, performance shares, or stock awards
(to the extent such awards are unvested at the time of grant) do not recognize
income at the time of the grant of such awards. However, when the award vests or
is paid, as applicable, the grantee generally recognizes ordinary income in an
amount equal to the fair market value of the stock at such time, and we will
receive a corresponding deduction.

A participant could, within 30 days after the date of an award of restricted
stock, performance shares or stock



--------------------------------------------------------------------------------

awards (but not an award of RSRs), elect to report compensation income for the
tax year in which the award of restricted stock occurs. If the participant makes
such an election, the amount of compensation income would be the value of the
award at the time of grant. Any later appreciation in the value of the award
would be treated as capital gain and realized only upon the sale of the stock
subject to the award. If, however, the award is forfeited after the participant
makes such an election, the participant would not be allowed any deduction for
the amount earlier taken into income. Upon the sale of shares subject to the
award, a participant would realize capital gain (or loss) in the amount of the
difference between the sale price and the value of the shares previously
reported by the participant as compensation income.

Performance Units and Cash. A participant will not have taxable income upon the
grant of a contingent right to a performance unit or cash. Rather, taxation will
be postponed until the performance unit or cash becomes payable. At that time,
the participant will recognize ordinary income equal to the value of the amount
then payable.

Tax Withholding. In connection with awards under the LTICP, we may withhold from
any cash otherwise payable to a participant or require a participant to remit to
us an amount sufficient to satisfy federal, state, local and foreign withholding
taxes. Tax withholding obligations could be satisfied by withholding shares to
be received upon exercise of an option or SAR, the vesting of restricted stock,
performance share, or stock award, or the payment of a RSR or performance unit
or by delivery to us of previously owned shares of common stock.

Company Deduction and Section 162(m). IRC Section 162(m) limits the otherwise
allowable deduction for compensation during a calendar year paid to a publicly
traded company’s chief executive officer and its next three highest compensated
officers (other than the chief executive officer and chief financial officer)
for proxy reporting purposes (a covered executive). Section 162(m) generally
limits the otherwise allowable deduction to $1,000,000 for each covered
executive except to the extent the compensation was “performance-based.”
Compensation may generally be “performance-based” for purposes of IRC
Section 162(m) purposes if:

 

  •  

The compensation is paid only if the executive officer meets one or more
objective performance goals;

 

  •  

The performance goals are established in writing by a compensation committee of
the board of directors consisting of at least two members—all outside
directors—before it is known whether the executive will meet the performance
goals;

 

  •  

The material terms of the plan or policy under which the compensation will be
paid, including the executive officers who are eligible to receive compensation
under the plan or policy, a description of the business criteria on which the
specific performance goals will be based, and either the maximum amount of
compensation that may be paid or a formula for calculating the maximum amount,
are disclosed to and approved by stockholders before the compensation is paid,
and if the compensation committee may change the performance goals, re-approved
by stockholders at least every five years; and

 

  •  

The compensation committee certifies in writing that the executive officer has
met the performance goals.

Section 280G and Parachute Payment Treatment. Acceleration of vesting or payment
of awards under the LTICP in the event of a change in control of the Company may
cause part or all of the amount involved to be treated as an “excess parachute
payment” under Section 280G of the IRC. Such treatment may subject the
participant to a 20% excise tax and preclude deduction of such amounts by the
Company.

Section 409A and Deferred Compensation Treatment. Under Section 409A of the IRC,
certain awards granted under the LTICP could be determined to be nonqualified
deferred compensation. Section 409A of the IRC imposes on persons with
nonqualified deferred compensation that does not meet the requirements of
Section 409A of the IRC (i) taxation immediately upon vesting of the
nonqualified deferred compensation and earnings thereon (regardless of whether
the compensation is then paid); (ii) interest at the underpayment rate plus 1%;
and (iii) an additional 20% tax. To the extent applicable, the Company intends
that awards granted under the LTICP be exempt from or comply with Section 409A
of the IRC.